Citation Nr: 0213613	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  96-27 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to service connection for a stomach disorder.

4.  Entitlement to service connection for deformed fingers 
and toes.

5.  Entitlement to a rating in excess of 10 percent for 
sarcoidosis of the lungs prior to October 7, 1996.

6.  Entitlement to the assignment of an original rating in 
excess of 40 percent for diabetes mellitus.

7.  Entitlement to the assignment of an original rating in 
excess of 10 percent for hypertension.

8.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

(The issues of entitlement to service connection for 
headaches; degenerative joint and disc disease; skin 
disorder, to include lesions of the hands, chest, back, neck, 
buttocks, legs, and feet; as well as the issues of 
entitlement to a rating in excess of 30 percent for 
sarcoidosis of the lungs from October 7, 1996, and to a 
rating in excess of 10 percent for skin lesions of 
sarcoidosis of the axilla and groin, will be the subject of a 
later Board decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and brother-in-law


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968. 

This case is before the Board of Veterans' Appeals (Board) 
from various rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.
The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in September 1999, a 
transcript of which is of record.

This case was previously before the Board in September 2000, 
at which time it was remanded for additional development, to 
include new VA medical examinations.  With respect to the 
prior remand, the Board finds that the RO has substantially 
complied with the remand directives.  Accordingly, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).

As an additional matter, the Board notes that the veteran had 
previously requested a personal hearing before a Member of 
the Board in conjunction with his appeal.  The Board sent 
correspondence to the veteran in September 2002 requesting 
clarification of his hearing request, and he responded later 
that month that he no longer desired such a hearing.  
38 C.F.R. §§ 20.702(e), 20.704(e).

The Board has determined that the appeal for entitlement to 
service connection for degenerative joint and disc disease 
and entitlement to a rating in excess of 30 percent for 
sarcoidosis of the lungs from October 7, 1996, requires 
further development.  Therefore, the Board will undertake 
additional development on this issue pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. §19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. §20.903.)  After 
giving the notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing this 
claim.  With respect to the other issues of service 
connection for headaches; skin disorder, to include lesions 
of the hands, chest, back, neck, buttocks, legs, and feet; as 
well as the issue of entitlement to a rating in excess of 10 
percent for skin lesions of sarcoidosis of the axilla and 
groin, the Board notes that the most recent Supplemental 
Statement of the Case (SSOC) issued in March 2002 noted that 
the RO was deferring adjudication of these issues pending 
additional development.  The veteran subsequently underwent 
additional VA medical examinations with respect to these 
claims, but no SSOC was promulgated.  Although the Board 
would normally remand for such an SSOC to be issued, it is 
deferring action on these claims pending the additional 
development for the degenerative joint disease claim.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the issues adjudicated by this decision 
has been completed.

2.  The preponderance of the medical evidence is against a 
finding that the veteran currently has an acquired eye 
disability, kidney disability, stomach disability, or 
deformities of the fingers and/or toes that began during or 
is causally linked to any incident of active service, nor is 
there medical evidence to show that these claimed 
disabilities were caused or aggravated by a service-connected 
disability, to include  steroid treatment for sarcoidosis.

3.  Prior to October 7, 1996, the veteran's sarcoidosis was 
not manifest by moderate symptomatology with considerable 
pulmonary fibrosis and moderate dyspnea on slight exertion, 
confirmed by pulmonary function tests.

4.  The veteran's diabetes mellitus requires insulin, 
restricted diet, and regulation of activities, but is not 
manifest by episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.

5.  The veteran's hypertension is not manifest by diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more

6.  The veteran's service-connected disabilities do not 
result in loss of use of either foot or hand, nor permanent 
impairment of vision, nor ankylosis of either knee or hip.


CONCLUSIONS OF LAW

1.  A claimed eye disorder, a kidney disorder, a stomach 
disorder, and deformities of the fingers and toes were not 
incurred or aggravated during active service, nor are any of 
these claimed disorders proximately due to or the result of a 
service-connected disability, to include treatment for same.  
38 U.S.C.A. §§ 1110, 1131, 1151, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2001); 66 Fed. Reg. 
45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The criteria for a rating in excess of 10 percent for 
sarcoidosis of the lungs prior to October 7, 1996, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001); 38 C.F.R. 
§ 4.97, Diagnostic Code 6802 (1996); VAOPGCPREC 3-2000 (April 
10, 2000); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

3.  The criteria for the assignment of an original rating in 
excess of 40 percent for diabetes mellitus are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.119, Diagnostic Code 
7913 (2001); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

4.  The criteria for the assignment of an original rating in 
excess of 10 percent for hypertension are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.104, Diagnostic Code 
7101 (2001); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

5.  The eligibility criteria for financial assistance in 
acquiring an automobile or other conveyance or special 
adaptive equipment have not been met.  38 U.S.C.A. 
§§ 3901, 3902, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.808, 4.63 (2000); 66 Fed. Reg. 45,620-45,632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claims by numerous 
documents, including the various Statements of the Case 
(SOCs) and Supplemental Statements of the Case (SSOCs).  
These documents included summaries of the requirements for a 
grant of service connection, the applicable criteria for 
higher disability ratings, and the criteria for automobile 
assistance and adaptive equipment.  Further, the RO sent 
correspondence to the veteran in October 2000 which requested 
that he identify any pertinent evidence regarding his various 
claims, and that VA would request any such evidence he 
identified.  As such, the veteran was kept apprised of what 
he must show to prevail in his claim, what information and 
evidence he was responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
Generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Moreover, the RO accorded the veteran multiple examinations 
in relation to these claims, and it does not appear that he 
has identified any pertinent evidence that is not of record.  
Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.

I.  Service Connection

General Background.  The veteran contended in various 
statements, and at his September 1999 personal hearing, that 
he developed multiple medical problems secondary to the 
medication he received for his service-connected sarcoidosis, 
which was prescribed by VA.  He also described his current 
problems at the personal hearing.  In addition, he testified 
that his kidney and stomach problems were the same condition, 
that he wanted them to be combined, and to include urinary 
problems.

The veteran's eyes, pupils, genitourinary (GU) system, upper 
and lower extremities, and feet were all clinically evaluated 
as normal on his August 1966 enlistment examination.  His 
uncorrected distance vision was found to be 20/20 for both 
eyes.  Further, on a concurrent Report of Medical History, 
the veteran indicated that he had never experienced eye 
trouble; frequent indigestion; stomach, liver, or intestinal 
trouble; kidney stone or blood in urine; nor foot trouble.

The veteran's service medical records reflect that he was 
treated for complaints of a sore ankle and athlete's foot in 
November and December 1966.  A December 1966 X-ray report of 
the ankle noted that it had reportedly been fractured 4 
months earlier, but no fracture was apparent on the X-ray 
study itself.  Thus, it was stated that the fracture was 
apparently well-healed, and might have been in the distal 
fibula.  

Records from February and March 1967 show findings of acute 
prostatitis.  

In July 1967, the veteran was treated for complaints of foot 
trouble, including soreness between the toes, and water 
blisters that keep breaking.  These records indicate that he 
was found to have athlete's foot, for which he was prescribed 
foot powder, among other things.

Records from September 1967 note complaints of stomach ache, 
chills, and vomiting.  Impression was resolving gastritis, 
and muscle pain due to vomiting.  

Later in September 1967, the veteran underwent an 
ophthalmology evaluation of his eyes due to findings of 
sarcoid.  However, both eyes were found to have 20/20 visual 
acuity, and no eye pathology was found.

Records from May 1968 note treatment for a rash on the 
veteran's hands.

On his August 1968 expiration of term of service examination, 
the veteran's eyes, pupils, GU system, upper and lower 
extremities, feet, and spine, were all clinically evaluated 
as normal.  His uncorrected distance vision was again found 
to be 20/20 for both eyes.  Moreover, he continued to state 
on a concurrent Report of Medical History, the veteran 
indicated that he had never experienced eye trouble; frequent 
indigestion; stomach, liver, or intestinal trouble; nor 
kidney stone or blood in urine.  However, he did indicate 
that he had experienced foot trouble, among other things.  
Nevertheless, there was no indication of any foot deformity 
on either the examination or Report of Medical History.  

Records from September 1968 show treatment for urethral 
discharge and complaints of nausea.  

On an November 1968 Statement of Medical Condition, the 
veteran indicated that there had been no change in his 
medical condition since his last separation examination.

The evidence on file includes various VA and private post-
service medical records which, together, cover a period from 
1972 to 2002.  These records show treatment and evaluation of 
various medical conditions, including the service-connected 
sarcoidosis.

A June 1972 private medical statement noted, in part, that 
the veteran complained of recurrent headaches and had a 
history of sarcoidosis.  However, the veteran denied any 
complaints referable to the cardio-respiratory, 
gastrointestinal (GI), GU, and neuromuscular symptoms other 
than those noted above in the present illness.  Examination 
of the abdomen showed that no liver, spleen, or kidneys were 
palpable.  There were normal peristolic sounds.  In addition, 
his extremities were found to be normal.

On an August 1972 VA medical examination, it was noted, in 
part, that the veteran had a history of sarcoidosis, but no 
visual complaints.  Moreover, he was found to have a normal 
ocular examination.  

A January 1975 VA medical record notes that the veteran 
complained of blurred vision, and that he had a history of 
sarcoidosis.  Visual acuity was found to be 20/20-1 for both 
eyes.  Later that month, he was treated for complaints of 
anorexia and fat intolerance, as well as diarrhea, of one 
month's duration.  He also complained of rectal bleeding 
since the previous October.  Nevertheless, rectal examination 
revealed no blood.  

The veteran underwent surgery in September 1984 for a 
fractured olecranon spur, right elbow with medial and lateral 
epicondylitis.

In November 1990, the veteran underwent surgery for an ulnar 
collateral ligament rupture at the metacarpophalangeal joint 
right upper extremity.  This surgery included reinsertion of 
the joint into the bone of the proximal portion of the 
collateral ligament into the partial phalanx of the right 
thumb.

In May 1993, the veteran initiated his claims of service 
connection for kidney infections, stomach problems, and eye 
problems (blurred vision and dizziness), among other things.  
He contended that these problems were secondary to his 
sarcoidosis.  Later that month, the veteran underwent 
multiple VA medical examinations, including a physical and 
neurologic examination, a visual examination, and a general 
medical examination.

At the VA physical and neurologic examination, it was noted 
that the veteran complained of low back pain radiating into 
both legs.  Examination of the abdomen showed no 
organomegaly.  The musculoskeletal examination showed back 
motions 70 to 80 percent of normal, straight leg rasing 
positive bilaterally at 70 degrees, and tenderness of the L4-
5 level posteriorly to palpation.  Diagnoses following the 
physical and neurologic examinations were herniated, 
degenerative intervertebral disc, L4-5; and possible 
essential hypertension.  There were no findings indicative of 
a chronic stomach or kidney disability, nor deformities of 
the hands and/or feet.

At the VA visual examination, it was noted that the veteran 
had a history of sarcoidosis, but no ocular involvement as of 
the last eye examination in the 1970s.  The veteran reported 
that during the last 6 months he had experienced 6 or 7 
episodes of transient visual obscuration, bilaterally, 
lasting about 30 to 40 seconds.  On examination, visual 
acuity without correction was found to be 20/20 for both 
eyes.  External examination, as well as the motility and 
visual fields, were found to be within normal limits.  
Following examination of the veteran, impressions were 
history of biopsy proven sarcoidosis with CNS involved, 
diagnosed in 1967, but no ocular involvement at present.  
Nevertheless, he was found to have transient visual 
obscuration lasting seconds, with differential diagnosis of 
vertebral basilar insufficiency versus Drusen of the optic 
nerve head versus papilledema.  However, it was stated that 
the veteran had no evidence of either Drusen or pailledema.  
Thus, the examiner stated that it could be surmised that this 
was probably due to insufficiency of the veteran's blood 
circulation due to the posterior basilar problem, and given 
the fact that he was not on any treatment for his sarcoidosis 
at that point, they had to eliminate the possibility of 
active sarcoidosis.

At the VA general medical examination, it was noted that the 
veteran fractured his right thumb and underwent surgery in 
1987.  No chronic back, eye, stomach, or kidney disability, 
nor deformities of the hands and/or feet, were diagnosed on 
this examination.

VA medical records from April 1994 show treatment, in part, 
for complaints of diarrhea.

The veteran underwent a new series of VA medical examinations 
in July 1994, including a general medical examination, a GU 
examination, as well as a skin and stomach examination.

At the VA general medical examination, it was noted, in part, 
that musculoskeletal examination showed hypoesthesia on both 
feet; that the veteran had a flexion deformity of the right 
little finger; that he had had surgery on the right thumb and 
might have surgery on the right little finger, depending on 
his physician.

On the VA GU examination, the veteran's GU system was found 
to be totally negative, except for impotency.

On the VA skin and stomach examination, the diagnosis section 
stated, in part, that the veteran had pains treated with 
strict diet and Zantac twice a day for his discomfort in the 
epigastric area, and that the pain was controlled by a strict 
medication program.  Moreover, it was noted that the veteran 
claimed stomach problems secondary to his sarcoidosis.  It 
was further stated that it was known that long-term steroid 
management did increase the possibility for formation of 
duodenal ulcer and gastritis, and that there was a 
possibility that the long-term steroid management had 
increased his potentiality for stomach problems.

A May 1996 private hospitalization report shows, among other 
things, diagnoses of: 1) chronic low back pain, rule-out 
aggravation secondary to herniated discs L4-5 and L5-S1, and 
rule-out nerve root compression; 2) non-insulin dependent 
diabetes mellitus with retinopathy and nephropathy, with the 
nephropathy possibly aggravating #1: 3) history of peptic 
ulcer disease, quiescent at this time; and 4) history of 
sarcoid involving chest and eyes, quiescent at this time.

A September 1997 statement from the Chief of the VA Medical 
Center's (VAMC) Medical Administration Service noted that the 
veteran's chart reflected a statement entered by the treating 
physician that the veteran was diagnosed with sarcoidosis 
during service; that he was treated with a high dose of 
steroids; that he had been under the physician's care for 
diabetes and had surgery for herniated disc; and that these 
were complications of the steroid treatment.

A March 1998 private medical record from R. D. P., MD (Dr. P) 
noted the veteran's history of sarcoidosis; that he was 
treated with high dose steroids; that he complained of 
difficulty with vision, dry eyes, sore eyes, and blurred 
vision; that he complained of deterioration of the spine, 
degenerative joint disease; that he had arthritis effective 
several joints of the body, the right ring and middle 
fingers; that his left big toes was removed, and that the 
right big toe just fell off; and that he had had right thumb 
surgery for ulnar collateral ligament rupture.  On 
examination, it was stated that the veteran had deformities 
resulting from deformity of the distal interphalangeal joint 
of the right little finger, as well as deformity and 
arthritis of the distal interphalangeal joint of the right 
middle finger.

In an April 1998 statement, Dr. P noted that the veteran was 
treated for his sarcoidosis with high dose steroids, and that 
he continued to suffer from pulmonary, ophthalmic, 
dermatological, and neuromuscular manifestations of 
sarcoidosis including cough, shortness of breath, chest 
pains, dry eyes, blurred vision, headaches, skin rash, easy 
fatigue, bone pains, arthritis, etc.

At an April 1998 VA diabetes mellitus examination, it was 
noted, in part, that the veteran had intermittent blurred 
vision depending upon his blood sugars.  On eye examination, 
the pupils were equal, react to light and accommodation.  
Field of vision was normal.  EOMs were normal.  No macula 
degeneration was noted.  No cataracts were seen.  

A July 1999 statement from a VA clinician noted that the 
veteran's medical history was significant for hypertension, 
diabetes, and sarcoidosis, and that he had had migraine 
headaches since 1968.  It was further noted that the veteran 
reported blurred visions and splits into three just prior to 
the onset of migraine.  Uncorrected vision for both eyes was 
20/20.  However, upon further examination, mild hypertensive 
retinopathy and very early signs of cataract were found in 
both eyes.  There was no evidence of sarcoidosis or diabetic 
retinopathy found in either eye.  Moreover, the clinician 
stated that the visual disturbances described by the veteran 
were consistent with migraine headaches.

The record reflects that the veteran underwent multiple VA 
medical examinations in June 2001, in accord with the Board's 
September 2000 remand directives, including an eye 
examination, a GU examination, and an orthopedic examination.  
All of the clinicians who conducted these examinations 
indicated that the veteran's claims folders had been 
reviewed.

At the VA eye examination, the examiner concluded that the 
veteran had absolutely no evidence of ophthalmic involvement 
of sarcoidosis on examination; nor diabetic retinopathy in 
either eye.  The examiner found that the veteran did have 
retinal blood vessel tortuosity in both eyes, which had 
previously been erroneously related to hypertensive 
retinopathy.  However, upon review of the veteran's medical 
records, his blood pressure had been under control.  
Therefore, the examiner opined that the vessel tortuosity was 
most likely congenital.  In addition, the veteran was found 
to have early signs of cataract in both eyes, as well as low 
refractive error with presbyopia in both eyes.  

At the VA GU examination, the examiner stated that there was 
nothing in the claims folders which indicated any kidney 
involvement by sarcoidosis.  The examiner stated that, in 
general, sarcoidosis affected the kidneys in terms of high 
blood calcium, which produced kidney stones, and might, on 
rare occasions, actually have sarcoid direct kidney deposits.  
However, in the veteran's situation, he never had a kidney 
stone, nor anything to indicate renal involvement by 
sarcoidosis.  It was noted that his most recent BUN and 
creatinine were absolutely normal.  While the veteran did 
have some mild lower urinary tract symptoms, the examiner 
stated that these were unrelated to the sarcoidosis.  Based 
on the foregoing, the examiner stated that, in a nutshell, 
the veteran had no evidence of renal or kidney damage from 
sarcoidosis.

At the VA orthopedic examination, the examiner diagnosed, in 
part, normal examination of the bilateral hands; degenerative 
joint disease of the metacarpophalangeal joint of the right 
thumb per X-ray; normal examination of the bilateral feet; 
and bilateral Achilles' spur.  Moreover, the examiner 
emphasized that examination did not reveal any deformities of 
the extremities, particularly of the hands and feet.  
Therefore, there was no deformity of the hands and feet 
attributable to sarcoidosis or the medication utilized to 
treat sarcoidosis.  The examiner did acknowledge that the 
veteran had degenerative joint disease of the right thumb.  

The veteran also underwent a VA diabetes mellitus 
examination, which noted, in part, that he complained of 
blurred vision when he had migraine headaches, but that his 
eyes were otherwise okay.  On examination of the eyes, it was 
stated that he had a history of cataracts, not considered 
disabling.  However, he had no visual problems except the 
cataracts.  

The veteran has also submitted various lay statements 
attesting to his medical condition, as well as medical 
treatise evidence regarding the complications attributable to 
sarcoidosis.
Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When a nonservice-
connected disability is proximately due to or the result of a 
service-connected condition, such veteran will be compensated 
for the degree (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2002)); 66 Fed. 
Reg. at 45,626-45,627, 45,631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").

The Board notes that a supplemental statement of the Case 
issued by the RO included the provisions of 38 U.S.C.A. 
§ 1151, which pertains to claims for compensation based on 
disease or disability due to VA treatment.  However, as the 
veteran is claiming service connection for disabilities due 
to VA treatment (steroid therapy) for a service connected 
(emphasis added) condition (sarcoidosis), 38 C.F.R. 
§ 3.310(a) is applicable rather than 38 U.S.C.A. § 1151. 


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for an eye disorder, a kidney disorder, 
a stomach disorder, and deformities of the fingers and toes.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence; 
while he is qualified to describe his symptomatology, he is 
not qualified to diagnose an underlying medical condition, 
nor provide a competent medical opinion as to the etiology 
thereof.

The medical evidence does not show that the veteran currently 
has an acquired eye disability, kidney disability, stomach 
disability, or deformities of the fingers and/or toes that 
began during or is causally linked to active service, nor is 
there any competent evidence to show that any of these 
claimed disabilities were caused or aggravated by a service-
connected disability, to include steroid therapy for 
sarcoidosis.  The September 2001 VA medical examinations 
ruled out the claimed diagnoses and/or the contended nexuses.  
As these examinations were based upon both examination of the 
veteran and review of his claims folders, the Board finds 
that they are entitled to the most weight regarding these 
issues.  Moreover, no competent medical evidence has been 
submitted which refutes the findings made by these 
clinicians.

With respect to the eye claim, the Board notes that the 
September 2001 VA eye examiner found that the veteran had 
absolutely no evidence of ophthalmic involvement of 
sarcoidosis on examination; nor diabetic retinopathy in 
either eye.  Further, the examiner found that the veteran's 
retinal blood vessel tortuosity in both eyes was not 
hypertensive retinopathy, and was most likely congenital.  In 
addition, the veteran was found to have early signs of 
cataract in both eyes, as well as low refractive error with 
presbyopia in both eyes.  As mentioned above, congenital or 
developmental defects, and refractive error of the eye, are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  Regarding the veteran's 
complaints of blurred vision, the Board notes that the July 
1999 statement from the VA clinician indicates that this is a 
symptom of the veteran's recurrent migraine headaches, rather 
than a separate disability in and of itself.

The medical evidence shows no diagnosis of a current, chronic 
stomach disorder.  Moreover, the September 2001 VA GU 
examiner stated that there was nothing in the claims folders 
which indicated any kidney involvement by sarcoidosis, and 
that examination showed no evidence of renal or kidney damage 
from sarcoidosis.

In regard to the veteran's claim of service connection for 
deformities of the fingers and toes, the September 2001 VA 
orthopedic examiner stated that examination did not reveal 
any deformities of the extremities, particularly of the hands 
and feet, and, thus, there was no deformity of the hands and 
feet attributable to sarcoidosis or the medication utilized 
to treat sarcoidosis.  Granted, the examiner did acknowledge 
that the veteran had degenerative joint disease of the right 
thumb.  However, since the medical evidence reflects that the 
thumb impairment is due to a post-service fracture which 
occurred many years after service, and for which the veteran 
underwent surgery in November 1990, it was clearly not 
incurred in or aggravated by his period of active duty.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim, even when adjudicating a claim 
under the provisions of 38 U.S.C.A. § 1151.  Moreover, the 
opinions from the clinicians who conducted the September 2001 
VA medical examinations specifically took into consideration 
the veteran's service-connected sarcoidosis, but this does 
not change the fact that he does not have the requisite 
current disabilities.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for an eye disorder, a kidney disorder, a 
stomach disorder, and deformities of the fingers and toes.  
Thus, these claims must be denied.  As the preponderance of 
the evidence is against these claims, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


II.  Increased Ratings

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  As the 
veteran's diabetes mellitus and hypertension claims are 
appeals from the assignment of initial ratings, the concept 
of "staged" ratings is applicable to these claims.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

A.  Sarcoidosis

Background.  Service connection was established for 
sarcoidosis of the lungs by an October 1972 rating decision.  
As noted by this decision, the veteran's service medical 
records show diagnosis and treatment for this disability 
while on active duty.

In conjunction with his current increased rating claim, the 
veteran underwent a VA pulmonary function test in May 1993.  
This test showed FVC pre-bronchodilator results to be 115 
percent of predicted, FEV-1 to be 133 percent of predicted, 
and FEV-1/FVC to be approximately 115 percent of predicted.

At the May 1993 VA general medical examination, the veteran 
complained, in part, of chest pain and difficulty breathing, 
but he did not take any medication for this condition, nor 
had he received any medical treatment since 1987.  On 
examination, his respiration was noted to be 12 to 14 per 
minute with no exertional dyspnea noted.  There was no 
cyanosis or clubbing.  Pulse was 74 per minute with regular 
rhythm.  His lungs were found to be clear without wheezes, 
rhonchi, or rales.  Chest X-ray taken in conjunction with 
this examination showed no evidence of acute cardiac or 
pulmonary disease.

The veteran subsequently underwent VA respiratory and 
hematologic disorders examinations in July 1994, as well as a 
new pulmonary function test.

At the VA hematologic disorders examination, it was noted 
that the veteran's sarcoidosis was currently inactive, but 
that he required Methyl prednisone 100 mg per day.  It was 
also noted that from 1967 until 1994, he had some shortness 
of breath, right-sided chest pain, and currently had 
difficulty breathing at night, with no problem during the 
daytime.  Diagnosis was history of sarcoid, inactive, 1967, 
with minimal symptoms.

At the VA respiratory examination, the veteran's pulse rate 
was 68, and his respiratory rate was 20.  He was found to be 
well-developed and well-nourished.  In addition, his lungs 
were found to be clear of rales and rhonchi.  Diagnosis was 
history of sarcoid in 1967, inactive, with minimal symptoms, 
on medication.

The pulmonary function test report listed the veteran's 3 
best test results.  FVC results were 52.52 percent of 
predicted, 98.33 percent of predicted, and 98.35 percent of 
predicted.  FEV-1 results were 65.24 percent of predicted, 
104.88 percent of predicted, and 104.9 percent of predicted.  

A March 1998 VA pulmonary function test shows pre-medicated 
results of FVC 102 percent of predicted, FEV-1 to be 99 
percent of predicted, FEV-1/FVC to be 97 percent of 
predicted, and DLCO to be 100 percent of predicted.

Chest X-rays taken in March 1998 show the lungs to be clear, 
with no effusions.  Impression was unremarkable chest X-ray.

At his September 1999 personal hearing, the veteran testified 
that he could not walk even a mile due to his sarcoidosis, 
and that he used to be able to do 15 miles.  He also 
testified that he had to wear a mask because he was allergic 
to carbon monoxide, dust, etc.  In addition, he testified 
that if he did not wear this mask, then he would have to go 
on oxygen for 3 hours a day, but acknowledged that he was not 
currently on oxygen.

The veteran underwent a new VA arranged pulmonary evaluation 
in September 2001, which was conducted by Dr. P.  At this 
examination, it was noted that the veteran was diagnosed as 
having sarcoidosis in 1967, for which he was initially 
treated with high dose steroids, but he had been off steroids 
since 1996.  However, he continued to complain of chronic 
cough, every day, which brought up sputum which was whitish 
in color.  It was noted that his description of cough was 
consistent with clinical definition of chronic bronchitis.  
Further, he reported shortness of breath on minimal exertion, 
that he could not walk without a cane, could not climb steps, 
could not lift heavy objects, and had fever and night sweats.  
In addition, it was noted that he had multiple medications, 
including artificial tears, gemifbrozil 600 mg q. d., 
Mevacor, Verapamil for hypertension, Glucophage for diabetes, 
and insulin as needed.  

Examination of the chest showed normal shape and 
configuration bilaterally symmetrical.  Trachea midline.  
Apical impulse was not well felt.  Vocal fremitus and vocal 
resonance were decreased.  Rare rhonchi was heard on 
auscultation.  Assessments following examination included 
sarcoidosis with neuritis; diabetes mellitus; hypertension; 
and shortness of breath on minimal exertion.  Dr. P also 
stated that the veteran's pulmonary sarcoidosis was stable, 
that he did not require steroids, and that he did not 
experience any episode of respiratory failure as a result of 
his sarcoidosis.  Moreover, Dr. P commented that examination 
did not reveal any extent of significant fibrosis.  However, 
he did have shortness of breath on minimal exertion, so he 
should be considered as having moderate to severe exertional 
dyspnea.  It was noted that there was no ventilatory defect 
upon pulmonary function testing.  Dr. P stated that there was 
marked impairment of health from pulmonary manifestation of 
sarcoidosis for which he required high dose steroids.  It was 
further noted that the veteran denied any history of 
shortness of breath at rest, and that there was no 
restriction of chest expansion on physical examination.  Dr. 
P also stated that the veteran's pronounced impairment of 
body rigor was secondary to multiple complications of steroid 
therapy for sarcoidosis.

Pulmonary function test conducted in conjunction with the 
September 2001 VA examination was noted as resulting in FEV-1 
being 87 percent of predicted; FEV-1/FVC being 89 percent of 
predicted value, and DLCO being 86 percent of the predicted 
value.


Legal Criteria.  The Board notes that the regulations 
governing the evaluation of respiratory disorders were 
amended effective October 7, 1996.  See 61 Fed. Reg. 46,720 
(1996).  Prior to this revision, pulmonary sarcoidosis was 
not listed in the VA Rating Schedule.  Thus, the veteran's 
disability was evaluated under 38 C.F.R. 
§ 4.97, Diagnostic Code 6802 , as analogous to unspecified 
pneumoconiosis.  See 38 C.F.R. § 4.20.  Effective October 7, 
1996, Diagnostic Code 6802 was eliminated, and sarcoidosis 
was assigned its own criteria at 38 C.F.R. § 4.97, Diagnostic 
Code 6846.

Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply unless 
Congress or the Secretary provides otherwise.  Karnas, supra.  
However, in a precedent opinion of the VA Office of the 
General Counsel, it was held that, when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board must 
determine whether the intervening change is more favorable to 
the veteran, and, if the amendment is more favorable, apply 
that provision to rate the disability for periods from and 
after the effective date of the regulatory change.  In 
addition, the Board must apply the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000).

Under the "old" criteria of 38 C.F.R. § 4.97, Diagnostic 
Code 6802, effective prior to October 7, 1996, a 10 percent 
evaluation was warranted when the condition was definitely 
symptomatic with pulmonary fibrosis and moderate dyspnea on 
extended exertion.  A 30 percent rating required moderate 
symptomatology with considerable pulmonary fibrosis and 
moderate dyspnea on slight exertion, confirmed by pulmonary 
function tests.  A 60 percent evaluation required severe 
symptomatology with extensive fibrosis, severe dyspnea on 
slight exertion with corresponding ventilatory deficit 
confirmed by pulmonary function tests with marked impairment 
of health.  A 100 percent rating was assigned for pronounced 
symptoms with extent of lesions comparable to far advanced 
pulmonary tuberculosis or pulmonary function tests confirming 
a markedly severe degree of ventilatory deficit; with dyspnea 
at rest and other evidence of severe impairment of bodily 
vigor producing total incapacity.

Under the "new" criteria, effective October 7 1996, 38 
C.F.R. § 4.97, Diagnostic Code 6846, provides that a 
noncompensable rating is warranted for sarcoidosis manifested 
by chronic hilar adenopathy or stable lung infiltrates 
without symptoms or physiologic impairment.  The next higher 
evaluation of 30 percent requires pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids.  Pulmonary involvement 
requiring systemic high dose (therapeutic) corticosteroids 
for control warrants a 60 percent evaluation.  Cor pulmonale 
or cardiac involvement with congestive heart failure or 
progressive pulmonary disease with fever, night sweats and 
weight loss despite treatment requires a 100 percent 
evaluation.  A Note following this Diagnostic Code shows that 
active disease or residuals of sarcoidosis may also be rated 
as chronic bronchitis under the provisions of Diagnostic Code 
6600 and extra-pulmonary involvement under the specific body 
system involved.

Under 38 C.F.R. § 4.97, Diagnostic Code 6600, a 10 percent 
disability rating is warranted for chronic bronchitis for 
forced expiratory volume in 1 second of (FEV- 1) of 71 to 80 
percent predicted, or; a ratio of forced expiratory volume in 
1 second to forced vital capacity (FEV- 1/FVC) of 71 to 80 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 
percent predicted.  A 30 percent rating is warranted for 
chronic bronchitis when there is a FEV-1 of 56 to 70 percent 
predicted, or a FEV-1/FVC of 56 to 70 percent, or a DLCO (SB) 
of 56 to 65 percent predicted.  A 60 percent evaluation 
requires FEV-1 of 40 to 55 percent predicted, or; FEV-I/FVC 
of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).

The Board notes that when the final rule amending the 
respiratory portion of the rating schedule was published in 
the Federal Register in September 1996, it was noted that one 
commented that that VA should specify that pulmonary function 
be tested before bronchodilatation in order to reflect 
ordinary conditions of life.  The response of VA was as 
follows:

VA disagrees.  The American Lung 
Association/ American Thoracic Society 
Component Committee on Disability 
Criteria recommends testing for pulmonary 
function after optimum therapy.  The 
results of such tests reflect the best 
possible functioning of an individual and 
are the figures used as the standard 
basis of comparison of pulmonary 
function.  Using this standard testing 
method assures consistent evaluations.

61 Fed. Reg. at 46,723.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for sarcoidosis of the lungs 
prior to October 7, 1996.  As noted in the introduction to 
this decision, appellate consideration of the issue of a 
rating in excess of 30 percent for sarcoidosis of the lungs 
from October 7, 1996, is deferred pending the completion of 
additional development.

With respect to the period prior to October 7, 1996, the 
Board notes that the "new" criteria is not for application.  
VAOPGCPREC 3-2000.  Thus, this period must be evaluated based 
upon the "old" criteria found at Diagnostic Code 6802.  
Here, the medical evidence does not show that his sarcoidosis 
was manifest during this period by moderate symptomatology 
with considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, confirmed by pulmonary function tests.  The 
May 1993 VA general medical examination showed no exertional 
dyspnea, and found the lungs to be clear without wheezes, 
rhonchi, or rales.  Further, both the July 1994 VA 
hematologic disorders and respiratory examinations described 
the veteran's sarcoidosis as inactive, with minimal symptoms.  
Additionally, the respiratory examination noted that his 
lungs were clear of rales and rhonchi.

Prior to October 7, 1996, the veteran's sarcoidosis was not 
manifest by moderate symptomatology with considerable 
pulmonary fibrosis and moderate dyspnea on slight exertion, 
confirmed by pulmonary function tests.  Accordingly, the 
assignment of a rating in excess of 10 percent for 
sarcoidosis is not warranted.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his sarcoidosis of the 
lungs for the period prior to October 7, 1996.  Thus, the 
Board concludes that the preponderance of the evidence is 
against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra; Ortiz, supra.

B.  Diabetes Mellitus

Background.  Service connection was established for diabetes 
mellitus by a December 1998 rating decision, as secondary to 
the service-connected sarcoidosis.  An initial rating of 40 
percent was assigned, effective March 12, 1998.

The record reflects that the veteran underwent a VA diabetes 
mellitus examination in April 1998.  At this examination, it 
was noted that the veteran had low blood sugar reaction 2 to 
3 times per week, that he was on a 1200 calorie diet, his 
weight was 200 pounds, and he had had no change in his 
weight.  It was noted that he had food restriction due to 
diabetes, and claimed intermittent blurred vision depending 
on his blood sugars.  He reported normal cardiac findings, 
and no neurologic symptoms.  He also reported that he took 
Metformin 500 mg daily, and insulin as necessary when the 
blood sugar elevated when he was on steroids.  Further, he 
visited his diabetic care provider every 3 months.  He had no 
anal pruritus and no loss of strength.  On physical 
examination, it was noted that his peripheral blood vessels 
appeared to be normal, and that no abnormal neurologic 
findings were noted.  There were no problems with his feet, 
lower extremities or upper extremities.  Moreover, he had no 
problem with his bladder or bowel function.  In addition, 
findings were made regarding his eyes and skin.  

At his September 1999 personal hearing, the veteran testified 
that he had insulin dependent diabetes, described his current 
dosage of insulin, as well as the other medications he took 
for his diabetes.

The veteran underwent a new VA diabetes mellitus examination 
in September 2001.  At this examination, he reported that he 
was informed he had diabetes mellitus in 1975, and was placed 
on medication and diet.  He had no ketoacidosis or 
hypoglycemic reactions, and no hospitalizations.  He did have 
a restricted diet, and reported that he watched what he ate.  
In addition, he reported that he had restriction of 
activities, and he could not climb and could not run.  There 
were no cardiac or vascular symptoms; his peripheral vessels 
pulsated bilaterally and equally; he had no neurologic 
symptoms, and no pruritus.  It was noted that he took both 
oral hypoglycemic agents and insulin together, and that he 
saw his diabetic doctor every 2 months. 

On physical examination, it was noted that neurological 
examination showed no deficits; that examination of the 
extremities showed no lesions; that he had no bladder 
problems; no bowel or functional impairment; that the last 
rectal examination was conducted less than a year earlier, 
and he was told he had no rectal or prostate problems.  With 
respect to renal function test, according to the UMC the 
veteran was doing pretty well.  The blood sugar was 192.  
Further, the examiner noted that the urinalysis was attached 
to the record, and that he had seen all the attached tests on 
the veteran's record.  The examiner found no visual problems 
except for the presence of cataracts, no cardiac problems, no 
vascular problems, no nephrologic problems, no urologic 
problems, no peripheral neuropathy, no cerebellar effect, and 
no amputation.  

Based on the foregoing, the examiner diagnosed diabetes 
mellitus type I and II.  In addition, it was noted that the 
veteran was on pills and insulin.


Legal Criteria.  As noted above, service connection was 
established for diabetes mellitus by a December 1998 rating 
decision, with an effective date of March 12, 1998.  The 
current criteria for evaluating diabetes mellitus were made 
effective June 6, 1996.  61 Fed. Reg. 20,440 (May 7, 1996).  

Pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, a 20 
percent rating is warranted for diabetes mellitus requiring 
insulin and restricted diet, or: oral hypoglycemic agent and 
restricted diet.  A 40 percent rating is warranted where 
there is a requirement for insulin, restricted diet, and 
regulation of activities.  A 60 percent rating is warranted 
where there is a requirement for insulin, restricted diet, 
and regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating is warranted 
where there is a requirement for more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated. 


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 40 percent for his diabetes mellitus 
for any distinctive periods.  See Fenderson, supra.

The Board notes that the medical evidence clearly shows that 
the veteran's diabetes mellitus requires insulin, restricted 
diet, and regulation of activities, as shown by both the 
April 1998 and September 2001 VA examinations.  However, this 
corresponds to the current rating of 40 percent.  Moreover, 
the medical evidence does not show that his diabetes mellitus 
is manifest by episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  There is no medical evidence of hospitalizations 
due to ketoacidosis or hypoglycemic reactions.  Additionally, 
the veteran reported at the April 1998 VA examination that he 
saw his diabetic care provider every 3 months, and every 2 
months at the September 2001 VA examination.  Further, the 
September 2001 VA examination specifically stated that he had 
no ketoacidosis or hypoglycemic reactions.  Neither 
examination indicated objective medical findings of 
complications that would not be compensable is separately 
evaluated.  As such, the veteran does not meet or nearly 
approximate the criteria for the next higher rating of 60 
percent under Diagnostic Code 7913.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  Thus, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert, supra; Ortiz, 
supra.

C.  Hypertension

Background.  Service connection was established for 
hypertension by a December 1998 rating decision, as secondary 
to the service-connected sarcoidosis.  An initial rating of 
10 percent was assigned, effective March 12, 1998.

A private medical evaluation of the veteran conducted by Dr. 
P in March 1998 found the veteran's blood pressure to be 
130/78.  Impressions following examination included 
hypertension.

The record reflects that the veteran underwent a VA heart and 
hypertension examination in April 1998.  At this examination, 
it was noted that he experienced daily chest pains after 
walking one block, but he had no other cardiac symptoms.  In 
addition, it was noted that he was under no treatment at that 
time for cardiac symptoms or cardiac hypertension.  His heart 
size was found to be normal to percussion, chest X-ray, and 
electrocardiogram.  Blood pressure sitting was 132/90 
(systolic/diastolic), and 128/86 standing.  Moreover, there 
was no cardiac arrhythmia, murmurs, thrills, rales, edema, or 
liver enlargement.  Diagnosis following examination was 
hypertension due to steroid treatment for sarcoidosis.

At the April 1998 VA diabetes mellitus examination, the 
veteran's blood pressure was found to be 138/92.  Peripheral 
vessels appeared normal.

At the September 1999 personal hearing, the veteran noted 
that he was on medication for his hypertension.

The veteran underwent a new VA hypertension examination in 
September 2001.  At this examination, it was noted that his 
blood pressure had been already established during the past 
few years, and he had always been treated.  However, he 
reported that he had no problems with his heart.  Examination 
showed his heart was within normal limits, and that he had 
normal sinus rhythm without any rubs, thrills, or murmurs.  
There was no evidence of atherosclerotic complications or 
hypertension.  Diagnosis following examination was essential 
hypertension, treated, improved.

At the September 2001 VA pulmonary examination, it was noted, 
in part, that the veteran took the medication Verapamil for 
hypertension, and that his blood pressure was found to be 
126/88.

At the September 2001 VA diabetes mellitus examination, the 
veteran's blood pressure was found to be 146/88, and was 
described as being within normal limits.


Legal Criteria.  As with the veteran's diabetes mellitus, 
service connection was established for hypertension by the 
December 1998 rating decision, with an effective date of 
March 12, 1998.  The current criteria for evaluating 
hypertension was made effective January 12, 1998.  62 Fed. 
Reg. 65,219 (Dec. 11, 1997). 

Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, 
hypertension warrants a 10 percent rating where diastolic 
pressure is predominantly 100 or more, or; systolic pressure 
is predominantly 160 or more, or; for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
evaluation is granted for diastolic pressure predominantly 
110 or more, or; systolic pressure predominantly 200 or more.  
A 40 percent evaluation is warranted for diastolic pressure 
predominantly measuring 120 or more.  A 60 percent evaluation 
is warranted for diastolic pressure predominantly measuring 
130 or more.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his hypertension for any 
distinctive periods.  See Fenderson, supra.  

A review of the blood pressure readings noted above does not 
show diastolic pressure predominantly 110 or more, nor; 
systolic pressure predominantly 200 or more.  In addition, 
the September 2001 VA hypertension examiner indicated that 
the veteran's hypertension was controlled with medication.  
Thus, the veteran does not meet or nearly approximate the 
criteria for the next higher rating of 20 percent under 
Diagnostic Code 7101.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra; Ortiz, supra.


III.  Automobile Allowance or Adaptive Equipment

The Secretary shall repair, replace or reinstall adaptive 
equipment deemed necessary for the operation of an automobile 
or other conveyance acquired in accordance with the 
provisions of Title 38, Chapter 39, and provide, repair, 
replace, or reinstall such adaptive equipment for any 
automobile or other conveyance which an eligible person may 
previously or subsequently have acquired, where the veteran 
has a service-connected disability that includes one of the 
following: loss or permanent loss of use of one or both feet; 
or loss or permanent loss of use of one or both hands; or 
permanent impairment of vision of both eyes to the required 
specified degree.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808.  
The required visual impairment is as follows: central visual 
acuity of 20/200 or less in the better eye, with corrective 
glasses, or central visual acuity of more than 20/200 if 
there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of 
visual field subtends an angular distance no greater than 20 
deg. in the better eye.

For adaptive equipment eligibility only, a showing of 
ankylosis of one or both knees or one or both hips is 
sufficient.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808(b)(1)(iv).

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches (8.9 cms.) or more, will be taken as loss of use of 
the hand or foot involved.  Complete paralysis of the 
external popliteal nerve (common peroneal) and consequent, 
foot drop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  38 C.F.R. 
§§ 3.350(a)(2), 4.63.

In the instant case, the veteran is service-connected for 
multiple disabilities, including diabetes mellitus, 
sarcoidosis of the lungs, hypertension, and skin lesions of 
the axilla and groin.  For the reasons stated above, the 
Board has determined that the veteran is not entitled to a 
grant of service connection for an eye disorder, nor 
deformities of the fingers and toes.  Thus, the veteran's 
service-connected disabilities do not result in loss of use 
of either foot or hand, nor permanent impairment of vision, 
nor ankylosis of either knee or hip.  Moreover, the issues 
listed above in which the Board is either undertaking 
additional development or deferring adjudication at this time 
would not affect this finding, in that they do not involve 
disabilities of the hands, feet, knees, or eyes.  Further, a 
thorough review of the medical evidence on file does not show 
that the veteran's medical condition is such that he actually 
has lost the use of either a foot or hand, nor developed 
ankylosis of his hips and/or knees, nor does his visual 
acuity satisfy the requisite regulatory criteria.  
Accordingly, the veteran is not entitled to automobile 
assistance and adaptive equipment, nor adaptive equipment 
only.  38 U.S.C.A. 
§§ 3901, 3902; 38 C.F.R. §§ 3.808, 4.63.


ORDER

Entitlement to service connection for an eye disorder, a 
kidney disorder, a stomach disorder, and deformed fingers and 
toes is denied.

Entitlement to a rating in excess of 10 percent for 
sarcoidosis of the lungs prior October 7, 1996 is denied.

Entitlement to the assignment of an original rating in excess 
of 40 percent for diabetes mellitus is denied.

Entitlement to the assignment of an original rating in excess 
of 10 percent for hypertension is denied.

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



